

Exhibit 10.4
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103
Attention: Jeremy R. Teaberry, Esq.


SEND TAX NOTICES TO:






INSTRUCTIONS TO RECORDER:
Index this document as (1) a deed of trust; (2) an assignment
of leases and rents; (3) a security agreement; and (4) a fixture filing





--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND
ASSIGNMENT OF LEASES AND RENTS
By
KBS SOR CITY TOWER, LLC,
as Trustor
To
BEN HAYES RIGGS,
as Trustee
For the Benefit of
COMPASS BANK,
as Beneficiary
Dated: March 6, 2018







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND
ASSIGNMENT OF LEASES AND RENTS


THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES
AND RENTS (as it may be from time to time amended, modified, extended,
substituted, and/or supplemented, the “Mortgage”) is made this 6th day of March,
2018, by KBS SOR CITY TOWER, a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, having an
office at c/o KBS Capital Advisors LLC, 800 Newport Center Drive, Suite 700,
Newport Beach, California 92660 (“Trustor”), to BEN HAYES RIGGS, having an
address at P.O. Box 4444, Houston, Texas 77210 (“Trustee”), as Trustee, for the
benefit of COMPASS BANK, an Alabama banking corporation, as Administrative Agent
for the Lenders, having an office at 2020 Main Street, Suite 950, Irvine,
California 92614, its successors and assigns (“Beneficiary”).
W I T N E S S E T H :
WHEREAS, Beneficiary, as Administrative Agent and a Lender and certain other
Lenders have agreed to make available to Trustor a commercial mortgage loan in a
maximum principal amount of One Hundred Three Million Three Hundred Fifty
Thousand and No/100 Dollars ($103,350,000.00) (hereinafter, as it may be from
time to time amended, modified, extended, substituted, and/or supplemented,
referred to as the “Loan”); and
WHEREAS, the Loan is evidenced by that certain Loan Agreement dated the date
hereof, executed by Trustor, as borrower, in favor of Beneficiary, as
Administrative Agent and a Lender, and the other Lenders party thereto, in the
principal amount of $103,350,000.00 (hereinafter, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented, referred
to as the “Loan Agreement”); and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement; and
WHEREAS, this Mortgage is given and made by Trustor to Beneficiary, for the
benefit of the Lenders, as security for (i) the repayment of the indebtedness of
Trustor evidenced by the Note, (ii) the repayment of any amounts, as additional
interest (“Additional Interest”), owed by Trustor under any Administrative Agent
Hedging Contract, and (iii) the performance of the terms, conditions, and
covenants of Trustor set forth in the Loan Agreement, this Mortgage, and all of
the other Loan Documents.
NOW, THEREFORE, in order to induce the Lenders to make the Loan available to
Trustor and to secure the payment of the indebtedness of Trustor owed to the
Lenders, as evidenced by the Note, and to secure the performance by Trustor of
all of its other obligations and covenants pursuant to the terms, conditions,
and provisions of the Loan Documents and any Administrative Agent Hedging
Contract, this Mortgage, and all of the other Loan Documents, and to assure the
payment of all other indebtedness, monetary obligations, liabilities, and duties
of any kind of Trustor, direct or indirect, absolute or contingent, joint or
several, due or not due, liquidated or not liquidated, arising under the Note,
this Mortgage, any Administrative Agent Hedging Contract or any of the





--------------------------------------------------------------------------------





other Loan Documents, Trustor has hereby irrevocably mortgaged, given, granted,
released, assigned, transferred, bargained, sold, conveyed and set over unto
Trustee, in trust for the benefit of Beneficiary, and by these presents does
hereby irrevocably mortgage, give, grant, release, assign, transfer, bargain,
sell, convey and set over unto Trustee, in trust for the benefit of Beneficiary,
its successors and assigns forever, WITH THE POWER OF SALE, the following
described property and rights (collectively, the “Mortgaged Premises”):
ALL that certain property consisting of approximately 5.07 + acres of land
together with all improvements situated thereon, including, without limitation
an office complex and related parking areas consisting of a single parcel of
land located at 333 City Boulevard West, City of Orange, County of Orange, State
of California, as more particularly described on Schedule “A” attached hereto
and made a part hereof (the “Premises”); and
TOGETHER with all and singular tenements, hereditaments, buildings,
improvements, rights-of-way, privileges, liberties, air rights, easements,
Trustor’s rights as declarant under any restrictive covenants, riparian rights,
waters, watercourses, mineral, oil and gas rights and appurtenances thereunto
belonging, or in any wise appertaining and the reversion and remainder and
remainders, rents, income, issues, and profits thereof; and
TOGETHER with all rights, title, and interests of Trustor, now owned or
hereafter acquired, in and to any streets, the land lying in the bed of any
streets, roads or avenues, opened or proposed, in front of, adjoining or
abutting the Premises to the center line thereof, and all strips and gores
within or adjoining the Premises, easements and rights-of-way, public or
private, all sidewalks and alleys, now or hereafter used in connection with the
Premises or abutting the Premises; and
TOGETHER with any and all agreements, now or hereafter in existence providing
for or relating to the construction, alteration, maintenance, repair, operation,
franchising, or management of the Premises or any part thereof, as well as the
plans and specifications therefor, and all copies thereof (together with the
right to amend or terminate the same or waive the provisions of the foregoing)
and any amendments, renewals and replacements thereof; to the extent permitted
by the relevant authorities, all licenses, permits, approvals and other
entitlements for the ownership, construction, maintenance, operation, use and
occupancy of the Premises or any part thereof and any amendments, renewals and
replacements thereof; all of Trustor’s rights, title, and interests in and to
all warranties and guaranties from contractors, subcontractors, suppliers and
manufacturers to the maximum extent permissible relating to the Premises or any
part thereof; all bonds and insurance policies covering or affecting the
Premises or any part thereof; and
TOGETHER with any and all personal property of Trustor, including the following,
all whether now owned or hereafter acquired or arising and wherever located: (i)
accounts; (ii) securities entitlements, securities accounts, commodity accounts,
commodity contracts and investment property; (iii) deposit accounts; (iv)
instruments (including promissory notes); (v) documents (including warehouse
receipts); (vi) chattel paper (including electronic chattel paper and tangible
chattel paper); (vii) inventory, including raw materials, work in process, or
materials used or consumed in Trustor’s business, items held for sale or lease
or furnished or to be furnished under contracts of service, sale or lease, goods
that are returned, reclaimed or repossessed; (viii) goods of every nature,
including stock-in-trade, goods on consignment, standing timber that is to be
cut


- 2 -

--------------------------------------------------------------------------------





and removed under a conveyance or contract for sale, the unborn young of
animals, crops grown, growing, or to be grown, manufactured homes, computer
programs embedded in such goods and farm products; (ix) equipment, including
machinery, vehicles and furniture; (x) fixtures; (xi) agricultural liens; (xii)
as-extracted collateral; (xiii) letter of credit rights; (xiv) general
intangibles, of every kind and description, including payment intangibles,
software, computer information, source codes, object codes, records and data,
all existing and future customer lists, choses in action, claims (including
claims for indemnification or breach of warranty), books, records, patents and
patent applications, copyrights, trademarks, tradenames, tradestyles, trademark
applications, goodwill, blueprints, drawings, designs and plans, trade secrets,
contracts, licenses, license agreements, formulae, tax and any other types of
refunds, returned and unearned insurance premiums, rights and claims under
insurance policies; (xv) all property of Trustor now or hereafter in
Beneficiary’s possession or in transit to or from, or under the custody or
control of, Beneficiary, or any affiliate thereof; (xvi) all cash and cash
equivalents thereof; and (xvii) all cash and noncash proceeds (including
insurance proceeds) of all of the foregoing property, all products thereof and
all additions and accessions thereto, substitutions therefor and replacements
thereof; and
TOGETHER with any and all awards, damages, payments and other compensation, and
any and all claims therefor and rights thereto, with respect to the Premises
which result or may result from any injury to or decrease in value of the
Premises, whether by virtue of the exercise of the power of eminent domain or
otherwise, or any damage, injury or destruction in any manner caused to the
improvements thereon, or any part thereof;
TOGETHER with all now existing or hereafter arising leases and other agreements
or arrangements heretofore or hereafter entered into affecting the use,
enjoyment or occupancy of, or the conduct of any activity upon or in, the
Mortgaged Premises, including any extensions, renewals, modifications or
amendments thereof (collectively, the “Leases”) whether Trustor is lessor or
tenant under such Leases; and all rents, rent equivalents, moneys payable as
damages (including payments by reason of the rejection of a Lease in a
bankruptcy proceeding or in lieu of rent or rent equivalents), royalties
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, proceeds of rental and business
interruption insurance, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Trustor or its agents or employees from any and all
sources arising from or attributable to the Mortgaged Premises, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Mortgaged Premises, or rendering of services by Trustor or any
of its agents or employees, and proceeds, if any, from business interruption or
other loss of income insurance (collectively, the “Rents”), together with all
proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Obligations; and all rights
and claims against any tenant/lessee (“Tenant”) or landlord/lessor (“Landlord”)
under such Leases; and
TOGETHER with all the estate, right, title, interest, property, possession,
claim, and demand whatsoever of Trustor, as well in law as in equity, of, in and
to the same and every part and parcel thereof with the appurtenances.


- 3 -

--------------------------------------------------------------------------------





TO HAVE AND TO HOLD the above granted Mortgaged Premises unto Beneficiary, its
successors and assigns, to its and their proper use, benefit and behalf forever.
PROVIDED THAT if Trustor shall well and truly pay, or there shall otherwise be
paid to Beneficiary, the indebtedness evidenced by the Note and all other
obligations payable under the other Loan Documents and all obligations payable
under any Administrative Agent Hedging Contract, and Trustor shall well and
truly abide by and comply with each and every covenant and condition set forth
herein, in the Note and in all of the other Loan Documents according to the
tenor and effect thereof, then these presents and the lien and interest hereby
transferred and assigned shall cease, terminate and be void and Beneficiary
shall release the Mortgaged Premises and renounce any other rights granted to it
herein and shall execute, at the request of Trustor, a release of this Mortgage
and any other instrument to that effect deemed necessary or desirable and
further this Mortgage shall be cancelled and surrendered.
ARTICLE I
TRUSTOR REPRESENTS, WARRANTS, COVENANTS, AND AGREES WITH BENEFICIARY AS FOLLOWS:
1.1    Definitions. In this Mortgage, all words and terms not expressly defined
herein shall have the respective meanings and be construed herein as provided
for or defined in the Loan Agreement. Any reference to a provision of the Loan
Agreement shall be deemed to incorporate that provision as a part hereof in the
same manner and with the same effect as if the same were fully set forth herein.
1.2    Interpretation and Construction. All words, terms and provisions of the
Loan Agreement shall be applied to this Mortgage in the same manner as applied
therein to the Loan Agreement.
1.3    Beneficiaries. Nothing herein expressed or implied is intended or shall
be construed to confer upon, or to give to, any person other than Trustor,
Beneficiary and the Lenders any right, remedy or claim under or by reason
hereof. All covenants, stipulations and agreements herein contained by and on
behalf of Trustor shall be for the sole and exclusive benefit of Beneficiary and
the Lenders, their successors and/or assigns.
1.4    Indebtedness. Trustor shall pay the indebtedness evidenced by the Note
and secured by this Mortgage and the other Loan Documents at the time and in the
manner provided for the payment of the same in the Loan Agreement.
1.5    No Credit for Taxes Paid. Trustor shall not be entitled to any credit
against payments due hereunder by reason of the payment of any taxes,
assessments, water or sewer rent, or other governmental charges levied against
the Mortgaged Premises.
1.6    General Representations and Warranties. Trustor is seized of and holds an
indefeasible estate in fee simple in and to the Mortgaged Premises and hereby
warrants to Beneficiary the title to the Mortgaged Premises free and clear of
all liens, claims and interests. Trustor hereby covenants that Trustor (i) shall
preserve such title and the validity and priority of


- 4 -

--------------------------------------------------------------------------------





the lien of this Mortgage and shall forever warrant and defend the same to
Beneficiary against all lawful claims whatsoever and the claims of all Persons
whomsoever claiming or threatening to claim the same or any part thereof and
(ii) shall make, execute, acknowledge and deliver all such further or other
deeds, documents, instruments, or assurances, and cause to be done all such
further acts as may at any time hereafter be reasonably required by Beneficiary
to protect fully the lien of this Mortgage.
1.7    Insurance. Trustor shall obtain, or cause to be obtained, and shall
maintain or cause to be maintained, at all times throughout the term of this
Mortgage, insurance on the Mortgaged Premises in such amounts and in such manner
and against such loss, damage and liability, including liability to third
parties, as is required pursuant to Section 6.6 of the Loan Agreement.
Beneficiary shall have the absolute right to force place any or all of such
insurance. The cost of such force placed insurance shall be paid immediately by
Trustor, shall be secured by this Mortgage and the other Loan Documents, and, if
not paid immediately by Trustor, shall bear interest at the Default Rate.
1.8    Declaration of No Offset. Trustor hereby represents to Beneficiary that
Trustor has no knowledge of any offsets, counterclaims, or defenses to the
principal indebtedness secured hereby, or to any part thereof, or the interest
thereon, either at law or in equity. Trustor shall, upon request, furnish a duly
acknowledged written statement in form satisfactory to Beneficiary stating
either that Trustor knows of no such offsets or defenses or if such offsets or
defenses are alleged to exist, the nature and extent thereof and, in either
case, such statements shall set forth the amount due hereunder.
1.9    No Additional Liens on Fixtures. Except as expressly permitted by Section
6.18 of the Loan Agreement, Trustor shall not (i) remove or suffer to be removed
from the Mortgaged Premises any fixtures owned by Trustor (as the term
“fixtures” is defined by the Uniform Commercial Code in the State of California,
as amended and/or modified from time to time) presently or in the future to be
incorporated into, installed in, annexed, or affixed to the Mortgaged Premises
(unless such fixtures have been replaced with similar fixtures of equal or
greater utility or value); or (ii) execute or cause to be executed any security
interest upon any such fixtures, additions to, substitutions, or replacements
thereof, or upon any fixtures in the future to be installed in, annexed or
affixed to the Mortgaged Premises, without the prior express written consent of
Beneficiary.
1.10    Performances. Trustor shall perform and abide by the terms and covenants
contained herein and the terms and covenants contained in the Loan Agreement and
the other Loan Documents, all of which are made a part hereof as though set
forth herein at length.
1.11    Waiver. The acceptance by Beneficiary of any payments hereunder, upon
the occurrence of an “Event of Default” (as such term is defined in Article II
of this Mortgage), and so long as said Event of Default has not been waived by
Beneficiary, or the failure of Beneficiary in any one or more instances to
insist upon strict performance by Trustor of any terms and covenants of this
Mortgage or to exercise any option or election herein conferred, shall not be
deemed to be a waiver or relinquishment for the future of any such terms,
covenants, elections, or options.


- 5 -

--------------------------------------------------------------------------------





1.12    Law Governing; Consent to Jurisdiction. WITH RESPECT TO MATTERS RELATING
TO THE CREATION, PERFECTION AND PROCEDURES RELATING TO THE ENFORCEMENT OF THIS
MORTGAGE, THIS MORTGAGE SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED (WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION), IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN
THIS PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS
THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION) SHALL GOVERN ALL
MATTERS RELATING TO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL PROVISIONS OF
THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, AS SET FORTH
IN THE GOVERNING LAW PROVISION OF THE LOAN AGREEMENT.
1.13    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST TRUSTOR OR BENEFICIARY
ARISING OUT OF OR RELATING TO THIS MORTGAGE MAY, AT BENEFICIARY’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE OF CALIFORNIA, AND TRUSTOR
HEREBY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND TRUSTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.
1.14    Modifications in Writing. The terms of this Mortgage may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.
1.15    Uniform Commercial Code Security Agreement.
(a)    Personal Property Security Agreement. This Mortgage constitutes a
security agreement under the California Uniform Commercial Code, as amended
and/or modified from time to time (hereafter the “Code”), and Trustor hereby
grants to Beneficiary a security interest in all now existing or hereafter
acquired (i) furniture, fixtures, and equipment and all other machinery,
appliances, furnishings, tools and building materials of Trustor now owned or
hereafter acquired by Trustor, located on or to be located on, installed or to
be installed in or on the Premises and used or to be used in the management or
operation of the Premises including, without limitation, any and all
substitutions, replacements, additions, and accessions thereto; (ii) deposits,
advance payments, security deposits, in connection with the Premises; (iii)
reports, appraisals, drawings, plans, blueprints, studies, certificates of
occupancy, building permits, grading permits, surveys and specifications
relating to all or part of the Premises; (iv) condemnation claims, condemnation
proceeds, property claims, insurance policies, insurance claims, insurance
proceeds, real property


- 6 -

--------------------------------------------------------------------------------





tax refund claims; (v) general intangibles, payment intangibles, accounts,
deposit accounts, documents, instruments, chattel paper together with any and
all cash and non-cash proceeds thereof.


(b)    Filing. Trustor hereby authorizes Beneficiary to file and refile any
financing statements, continuation statements, or other security agreements that
Beneficiary may require from time to time to confirm the lien of this Mortgage
with respect to such property. Trustor agrees that Beneficiary (i) may file this
Mortgage, or a reproduction thereof, in the real estate records or other
appropriate index, as a financing statement for any of the items of Collateral
specified in Section 1.15(a) above which is or may be part of the Premises; and
(ii) may file a Financing Statement for any item of Collateral specified in
Section 1.15(a) above which is not part of the Premises. Any reproduction of
this Mortgage or of any other security agreement or financing statement shall be
sufficient as a financing statement. Trustor agrees to execute and deliver to
Beneficiary, upon Beneficiary’s request, any financing statements, as well as
extensions, renewals and amendments thereof, and reproductions to this Mortgage
in such form as Beneficiary may require to perfect a security interest with
respect to all or part of the Collateral. Trustor shall pay all costs of filing
of such financing statements and any extensions, renewals, amendments and
releases thereof, and shall pay all costs and expenses of any record searches
for financing statements Beneficiary may reasonably require.
(c)    Power of Attorney. Without limiting the foregoing, Trustor hereby
irrevocably constitutes and appoints Beneficiary with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority (coupled with interest) in the place and stead of Trustor
and in the name of Trustor or in Beneficiary’s own name, for Beneficiary to
execute, deliver, and file such instruments for and on behalf of Trustor, to the
extent Trustor’s authorization above is not sufficient and Trustor fails or
refuses promptly to execute such documents.
(d)    Survival of Provisions. Notwithstanding any release of any or all of that
property included in the Mortgaged Premises which is deemed to be “real
property”, and proceedings to foreclose this Mortgage or its satisfaction of
record, the terms hereof shall survive as a security agreement with respect to
the security interest created hereby and referred to above until the repayment
or satisfaction in full of the obligations of Trustor as are now or hereafter
secured hereby.
(e)    Rights and Additional Remedies of Beneficiary under Uniform Commercial
Code. Without limiting any of the foregoing provisions, during the continuance
of an Event of Default, Beneficiary shall have the following additional rights
and remedies with respect to the Collateral. Beneficiary shall have all the
rights and remedies of a secured party under the Code and under any other
applicable law, and, at Beneficiary’s option, shall also have the right to
invoke any or all of the remedies provided in this Mortgage with respect to the
Collateral, and in exercising any of such remedies, Beneficiary may proceed
against the items of real property and any items of Collateral separately or
together and in any order whatsoever, without in any way affecting the
availability of Beneficiary’s remedies under the Code or of the remedies
provided in this Mortgage.


- 7 -

--------------------------------------------------------------------------------





1.16    No Assignment. Except as permitted by the express terms of the Loan
Agreement, this Mortgage shall not be assigned by Trustor without the prior
express written consent of Beneficiary.
1.17    Date of Mortgage. The date of this Mortgage shall be for identification
purposes only and shall not be construed to imply that this Mortgage was
executed on any date other than the date of the acknowledgments of the parties
hereto. This Mortgage shall become effective upon its delivery.
1.18    Taxes. Trustor shall prepare and timely file all Federal, state and
local tax returns required to be filed by Trustor and promptly pay and
discharge, or cause to be paid and discharged, all taxes, assessments, municipal
or governmental rates, charges, impositions, liens and water and sewer rents or
any part thereof, heretofore or hereafter imposed upon Trustor or in respect of
the Mortgaged Premises before the same shall become in default, as well as all
lawful claims which if unpaid might become a lien or charge upon Trustor, the
Mortgaged Premises, or any part thereof and any and all insurance premiums,
costs, and other expenses with respect to the types and amounts of insurance
required to be maintained by Trustor pursuant to the Loan Agreement (“Property
Taxes and Charges”), except for those Property Taxes and Charges then being
diligently contested in good faith by Trustor in accordance with the terms of
the Loan Agreement.
1.19    Compliance with Laws. Trustor hereby agrees to comply with all Laws
which are now or may hereafter be applicable to the Mortgaged Premises within
such time as may be required by law. As of the date hereof, Trustor has not
received any notice from any Governmental Authority that the Mortgaged Premises
is in violation of any such law, rule, regulation, or ordinance. Trustor hereby
covenants and agrees that, if such a notice is received by Trustor, whether
directly or from any tenant in the Mortgaged Premises, at any time during the
existence of this Mortgage, Trustor shall promptly notify Beneficiary in writing
as to the nature and the extent of such claimed violation and shall further
provide Beneficiary a copy of such notice.
1.20    Indemnification. Trustor hereby agrees to and does hereby indemnify,
protect, defend and save harmless Beneficiary and the Lenders, and their
directors, officers, employees, agents, attorneys, and shareholders
(collectively, the “Indemnified Parties” and individually, an “Indemnified
Party”) from and against any and all losses, liabilities, damages, liens,
expenses, charges, costs, penalties, fines, injunctions, suits, claims,
judgments or demands, of any kind or nature (including, without limitation,
legal counsel fees incurred in investigating or defending such claim)
(collectively, “Losses”, and individually a “Loss”), suffered by any Indemnified
Party and caused by, relating to, arising out of, resulting from, or in any way
connected with this Mortgage and the transactions contemplated herein,
including, without limitation, disputes between any architect, general
contractor, subcontractor, materialman or supplier, or on account of any act or
omission to act by Beneficiary or any Lender in connection with this Mortgage,
except to the extent any such Losses are the result of such Indemnified Party’s
fraud, gross negligence or willful misconduct. In case any action shall be
brought against the Indemnified Parties, Trustor shall (upon being notified by
Beneficiary in writing) assume the defense thereof including, without
limitation, (1) the employment of counsel selected by Trustor and reasonably
satisfactory to Beneficiary, (2) the payment of all costs and expenses related
thereto, and (3) the right to negotiate


- 8 -

--------------------------------------------------------------------------------





and consent to settlement. The Indemnified Parties shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof. Trustor shall not settle any such action without Beneficiary’s consent
(not to be unreasonably withheld, conditioned or delayed) and Beneficiary shall
not be liable for any settlement of any such action effected without Trustor’s
consent, but if settled with Trustor’s consent, or if there be a final judgment
rendered for the claimant in any such action, Trustor hereby agrees to indemnify
and save harmless the applicable Indemnified Party from and against any loss or
liability by reason of such settlement or judgment, except to the extent such
loss is the result of such Indemnified Party’s fraud, gross negligence or
willful misconduct. The provisions of this Section 1.20 shall survive the
repayment of the Loan and the termination of the Loan Documents including,
without limitation, the termination or release of this Mortgage. Notwithstanding
the foregoing, Trustor shall be released from its indemnification obligations
hereunder upon the earlier of (i) the date on which Administrative Agent or a
Lender (or the transferee of Administrative Agent or a Lender) acquires title or
control of the Mortgaged Premises (whether at foreclosure, sale, conveyance in
lieu of foreclosure or similar transfer), and (ii) the second (2nd) anniversary
of Trustor’s repayment in full of the Loan and the termination of the Loan
Documents including, without limitation, the termination or release of this
Mortgage.
1.21    Absolute Assignment of Rents and Leases.
(a)    Absolute Assignment. Trustor hereby absolutely assigns and sets over to
Beneficiary all of the Leases and Rents. Any such assignment of Rents shall be
for the purpose of making the payment of the indebtedness secured by this
Mortgage and, so long as there shall exist no Event of Default, there is
reserved to Trustor a license to collect as they become due, but not prior to
accrual, all Rents and to retain, use and enjoy the same and to apply Rents, all
as more specifically provided for and required under the Loan Agreement and/or
this Mortgage. During the continuance of an Event of Default, such license
granted to Trustor shall be immediately revoked without further demand or notice
from Beneficiary, and Beneficiary is hereby empowered to enter upon and take
possession of the Mortgaged Premises for the purpose of collecting the Rents and
to let the Mortgaged Premises or any part thereof, and to apply the same as
provided in the Loan Agreement. This assignment and grant shall continue in
effect until this Mortgage is paid in full and discharged of record. Trustor
shall comply with the terms of the Loan Agreement regarding the handling of
Rents and, upon a breach of any such terms, Trustor shall vacate and surrender
the possession of the Mortgaged Premises to Beneficiary or to a duly appointed
receiver. If Trustor does not so vacate and surrender the Mortgaged Premises,
then Trustor may be evicted by summary proceedings.


(b)    No Mortgagee in Possession. Neither the assignment of Leases and Rents
contained in this Section nor any action taken by Beneficiary to collect the
Rents shall be deemed to make Beneficiary a mortgagee-in-possession of the
Premises or shall be deemed to render Beneficiary directly or indirectly liable
or responsible for (i) the use, control, condition, care, operation, occupancy,
management, repair, or leasing of the Premises; (ii) the production of Rents
from the Premises; or (iii) the performance or observance of any or all of
Trustor’s duties, obligations, representations, or warranties under any Leases
or other agreements relating to the Rents. Beneficiary shall have no
responsibility or liability of any kind for any failure or delay by Beneficiary
in enforcing any of the terms or conditions of this Section 1.21.


- 9 -

--------------------------------------------------------------------------------





(c)    Applications of Rents Prior to Revocation of License. Trustor shall apply
the Rents to the payment of all reasonable and necessary operating costs and
expenses of the Premises, installment payments due in connection with the Loan
and any future advances, payment of impositions, and a reasonable reserve for
future reasonable and necessary expenses, repairs and replacements relating to
the Premises before using the Rents for any other purpose which does not
directly benefit the Premises.
(d)    Notices to Tenants. Upon revocation of the license described in Section
1.21(a) above, Trustor irrevocably authorizes and directs all Tenants under the
Leases to comply with any notice or demand by Beneficiary for payment to
Beneficiary of any Rents or for the performance of any of the Tenant’s other
respective obligations under the Leases, regardless of any conflicting demand by
Trustor or notice by Trustor to any Tenant that Beneficiary’s demand is invalid
or wrongful. No Tenant shall have any duty to inquire as to whether any default
by Trustor has occurred under the Loan Documents in connection with any notice
or demand by Beneficiary under this Section.
1.22    Advances. During the continuance of an Event of Default, and so long as
said Event of Default has not been waived by Beneficiary, Beneficiary may, at
its sole option, remedy such Event of Default, and all payments made by
Beneficiary to remedy any such Event of Default by Trustor (including, without
limitation, reasonable attorneys’ fees) and the total of any payment or payments
due from Trustor to the Lenders which are in default, together with interest
thereon at the Default Rate (such interest to be calculated from the date of
such advance to the date of payment thereof by Trustor), shall be added to the
indebtedness secured by this Mortgage until paid, and Trustor hereby covenants
to repay the same to Beneficiary on the next interest payment date under the
Note. Any such sums and the interest thereon shall be a lien on the Mortgaged
Premises prior to any other Lien attaching to or accruing subsequent to the lien
of this Mortgage.
1.23    Permitted Encumbrances. At no time throughout the term of this Mortgage
shall Trustor create, incur, assume, or suffer to exist any mortgage, deed of
trust, pledge, lien, security interest, encumbrance, attachment, levy,
distraint, or other judicial process and burdens of any kind or nature on or
with respect to any of the Mortgaged Premises without the prior express written
consent of Beneficiary, except for Permitted Encumbrances.
1.24    Utilities. To Trustor’s knowledge, Trustor hereby represents and
warrants that (i) the Mortgaged Premises is served by all required public and/or
private utilities, including, without limitation, gas, electric, water, sewer,
and telephone or (ii) all required utilities, including, without limitation,
gas, electric, water, sewer, and telephone, are available to the Mortgaged
Premises.
1.25    Security and Priority of Advances. This Mortgage secures future
advances. Beneficiary and/or the Lenders may make additional advances from time
to time hereafter and each such advance shall be secured hereby as if made on
the date hereof. Trustor and Beneficiary hereby acknowledge, agree and intend
that all advances under the Note and Loan Agreement, including, without
limitation future advances whenever hereafter made, shall be a lien from and of
identical priority as the time this Mortgage is recorded. This Mortgage also
secures, and the Note and Loan Agreement evidence, the obligation of Trustor to
repay, (i) all advances made after the date hereof


- 10 -

--------------------------------------------------------------------------------





with respect to the Mortgaged Premises for the payment of real estate taxes,
water and sewer rents, assessments, maintenance charges, insurance premiums or
costs incurred for the protection of the Mortgaged Premises and the lien of this
Mortgage, (ii) all costs and expenses incurred by Beneficiary and/or the Lenders
by reason of an Event of Default hereunder, (iii) all advances made by
Beneficiary and/or the Lenders to enable completion of construction of
improvements to the Mortgaged Premises, (iv) all advances made to pay mechanics
lien claimants and stop notice claimants whether or not any related construction
is completed, and (v) Additional Interest. This Mortgage shall constitute a lien
on the Mortgaged Premises from the time this Mortgage is recorded of record for,
among other things, all such advances and expenses, plus interest thereon,
regardless of the time when such advances are made or such expenses are
incurred.
ARTICLE II
EVENTS OF DEFAULT.
2.1    Defaults. For purposes of this Mortgage, “Event of Default” shall mean
(i) any default, breach of any covenant, term or condition hereunder, that
continues beyond any applicable notice and cure period, and/or, (ii) the
occurrence of any Event of Default under any other Loan Document.
ARTICLE III    
IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING ON THE PART OF
TRUSTOR, BENEFICIARY MAY TAKE ANY OR ALL OF THE FOLLOWING ACTIONS, AT THE SAME
OR AT DIFFERENT TIMES:
3.1    Acceleration. Beneficiary may declare the entire amount of the principal,
together with accrued and unpaid interest and other moneys due under this
Mortgage and/or the Note, immediately due and payable, and accordingly
accelerate payment thereof notwithstanding contrary terms of payment stated
therein, without presentment, demand or notice of any kind, all of which are
expressly waived, notwithstanding anything to the contrary contained in this
Mortgage and/or the Note.
3.2    Possession. Beneficiary may (i) enter upon and take possession of the
Mortgaged Premises (subject to the rights of tenants under leases), (ii) lease
and let the Mortgaged Premises, (iii) receive all the rents, income, issues and
profits thereof which are overdue, due or to become due, and apply the same,
after payment of all necessary charges and expenses, on account of the
indebtedness secured by this Mortgage. Beneficiary is given and granted full
power and authority to do any act or thing which Trustor or successors or
assigns of Trustor who may then own the Mortgaged Premises might or could do in
connection with the management and operation of the Mortgaged Premises. This
covenant becomes effective either with or without any action brought to
foreclose this Mortgage and without applying for the appointment of a receiver
of such rents, if any. Should said rents or any part thereof be assigned without
the consent of the holder of this Mortgage, then this Mortgage shall at the
option of the holder hereof become due and payable immediately, anything herein
contained to the contrary notwithstanding.




- 11 -

--------------------------------------------------------------------------------





3.3    Judicial Foreclosure.
(a)    Beneficiary may institute an action of foreclosure, or take other action
as the law may allow, at law or in equity, for the enforcement of this Mortgage
and proceed thereon to final judgment and execution of the entire unpaid
principal balance of the Loan including costs of suit, interest and reasonable
attorney’s fees. In case of any sale of the Premises by judicial proceedings,
the Premises may be sold in one parcel or in such parcels, manner or order as
Beneficiary in its sole and absolute discretion may elect. Beneficiary shall not
be required to marshall any portion of the Premises. The failure to make any
tenants parties defendant to a foreclosure proceeding shall not be asserted by
Trustor as a defense in any proceeding instituted by Beneficiary to collect the
obligations secured hereby or any deficiency remaining unpaid after the
foreclosure sale of the Premises.
(b)    Trustor acknowledges that the power of sale granted in this Mortgage may
be exercised or directed by Beneficiary without prior judicial hearing and
hereby appoints Beneficiary as Trustor’s agent and attorney-in-fact to exercise
such power of sale in the name and on behalf of Trustor. In the event
Beneficiary invokes the power of sale:
(i)    Trustor hereby authorizes and empowers Beneficiary to take possession of
the Premises (subject to the rights of tenants under leases), or any part
thereof, and hereby grants to Beneficiary a power of sale and authorizes and
empowers Beneficiary to sell (or, in the case of the default of any purchaser,
to resell) the Premises or any part thereof, in compliance with applicable law,
including compliance with any and all notice and timing requirements for such
sale;
(ii)    Beneficiary may sell and dispose of the Premises at public auction, at
the usual place for conducting sales at the courthouse in the county where all
or any part of the Premises is located, to the highest bidder for cash, first
advertising the time, terms and place of such sale by publishing a notice of
sale and by sending written notice to Trustor prior to the date of the proposed
foreclosure sale to the extent required under applicable California law, all
other notice being waived by Trustor; and Beneficiary may thereupon execute and
deliver to the purchaser a sufficient instrument of conveyance of the Premises,
which may contain recitals as to the happening of the Event of Default upon
which the execution of the power of sale granted by this Section 3.3 depends.
The recitals in the instrument of conveyance shall be presumptive evidence that
Beneficiary duly complied with all preliminary acts prerequisite to the sale and
instrument of conveyance. Trustor constitutes and appoints Beneficiary as
Trustor’s agent and attorney-in-fact to make such recitals, sale and conveyance;
(iii)    the power and agency granted in this Section 3.3 are coupled with an
interest, are irrevocable by death or otherwise, and are in addition to the
remedies for collection of the Indebtedness as provided by law. Trustor ratifies
all of Beneficiary’s acts, as such attorney-in-fact, and Trustor agrees that
such recitals shall be binding and conclusive upon Trustor and that the
conveyance to be made by Beneficiary (and in the event of a deed in lieu of
foreclosure, then as to such conveyance) shall be effectual to bar all right,
title and interest, equity of redemption, including all statutory redemption,
homestead, dower, curtsey, and all other exemptions of Trustor, or its
successors in interest, in and to the Premises; and


- 12 -

--------------------------------------------------------------------------------





(iv)    the Premises may be sold in one (1) parcel and as an entirety, or in
such parcels, manner or order as Beneficiary, in its discretion, may elect, and
one (1) or more exercises of the powers granted in this Section 3.3 shall not
extinguish or exhaust the power unless the entire Premises is sold or the
Indebtedness is paid in full, and Beneficiary shall collect the proceeds of such
sale, applying such proceeds as provided in this Section 3.3. In the event of a
deficiency, Trustor shall immediately on demand from Beneficiary pay such
deficiency to Beneficiary, subject to the provisions of the Note limiting
Trustor’s personal liability for payment of the Indebtedness. Trustor waives all
rights, claims, and defenses with respect to Beneficiary’s ability to obtain a
deficiency judgment. Trustor acknowledges that Beneficiary may bid for and
purchase the Premises at any foreclosure sale and shall be entitled to apply all
or any part of the Indebtedness as a credit to the purchase price.
(c)    If the Premises is sold pursuant to this Section 3.3, Trustor, or any
person holding possession of the Premises through Trustor, shall surrender
possession of the Premises to the purchaser at such sale on demand. If
possession is not surrendered on demand, Trustor or such person shall be a
tenant holding over and may be dispossessed in accordance with California law.
(d)    To the fullest extent permitted by law, Trustor agrees that Trustor will
not at any time insist upon, plead, claim or take the benefit or advantage of
any present or future law providing for any appraisement, valuation, stay,
extension or redemption, homestead, moratorium, reinstatement, marshaling or
forbearance, and Trustor, for Trustor, Trustor’s heirs, devisees,
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Premises, to the fullest extent permitted
by law, waives and releases all rights of redemption, valuation, appraisement,
stay of execution, reinstatement (including all rights under California law),
notice of intention to mature or declare due the whole of the Indebtedness, and
all rights to a marshaling of assets of Trustor, including the Premises.
(e)    This Mortgage secures future advances.
(f)    Beneficiary’s acceptance, if any, of an assumption of the obligations of
this Mortgage and the Note, and the release of Trustor pursuant to the Loan
Agreement, shall not constitute a novation and shall not affect the priority of
the lien created by this Mortgage.
(g)    Trustor expressly (a) acknowledges the right to accelerate the
indebtedness evidenced by the Note and the power of attorney given herein to
grantee to sell the Premises by nonjudicial foreclosure upon and during the
continuance of an Event of Default by Trustor without any judicial hearing and
without any notice and (b) waives any and all rights which Trustor may have
under the Constitution of the United States (including the Fifth and Fourteenth
amendments thereof), the various provisions of the constitutions for the several
states, or by reason of any other applicable law, to notice and to judicial
hearing prior to the exercise by Beneficiary of any right or remedy herein
provided to Beneficiary, provided that nothing contained herein shall be deemed
to diminish or impair any rights of the Trustor to receive notices (including
notices of Events of Default) to the extent that such notices are required by
the Loan Documents or under applicable laws.


- 13 -

--------------------------------------------------------------------------------





(h)    The interest of Beneficiary under this Mortgage and the liability and
obligation of Trustor for the Indebtedness arise from a commercial transaction,
not from a consumer transaction. Accordingly, Trustor waives any and all rights
which Trustor may have to notice (other than as may be expressly provided for
herein) prior to seizure by Beneficiary of any interest in personal property of
Trustor which constitutes part of the Premises, whether such seizure is by writ
of possession or otherwise.
(i)    In all events where Trustor may be obligated to pay all reasonable costs,
expenses and attorneys’ fees incurred by Beneficiary in connection with this
Mortgage and the Loan Documents, “all reasonable costs, expenses and attorneys’
fees” or words of similar import shall in all events mean reasonable attorneys’
fees, actually incurred. Upon request by Trustor, Beneficiary shall provide
evidence of such costs and expenses.
3.4    Foreclosure By Power of Sale.     
(a)Declaration and Notice of Default. Beneficiary shall have the right (i) to
cause the Mortgaged Premises to be sold under the power of sale contained in
this Mortgage in any manner permitted by applicable law; and (ii) to deliver to
Trustee a written declaration of default and demand for sale and a written
notice of default and election to cause the Mortgaged Premises to be sold, which
notice the Trustee or Beneficiary shall cause to be recorded as required by law.
Upon the expiration of such period of time after the recordation of such notice
of default and election to sell and the giving of such notice of sale as may
then be required by law, and without the necessity of any demand on Trustor,
Trustee, at the time and place specified in the notice of sale, shall sell the
Mortgaged Premises at public auction to the highest bidder for cash in lawful
money of the United States payable at the time of sale.


(b)    Postponements; Multiple Parcels. To the extent permitted by law, Trustee
may, and upon request of Beneficiary shall, from time to time, postpone any sale
hereunder by public announcement at the time and place noticed for such sale or
may, in its discretion, give a new notice of sale. If the Mortgaged Premises
consists of several lots, parcels or items of property, Beneficiary shall have
the exclusive right (i) to designate the order in which such lots, parcels or
items shall be offered for sale or sold; and (ii) to elect to sell such lots,
parcels or items through a single sale, through two or more successive sales, or
in any other manner Beneficiary determines to be in its best interest. Any
Person, including Trustor, Trustee and Beneficiary, may purchase at any sale
under this Mortgage, and Beneficiary shall have the right to purchase at any
such sale by crediting upon the bid price the amount of all or any part of the
Obligations. If Beneficiary determines to sell the Mortgaged Premises in more
than one sale, Beneficiary may, at its option, cause such sales of the Mortgaged
Premises to be conducted simultaneously or successively, on the same day or on
such different days or times and in such order as Beneficiary may determine, and
no such sale shall terminate or otherwise affect the lien of this Mortgage on
any part of the Mortgaged Premises that has not been sold until all Obligations
have been paid in full.


(c)    Costs of Sale; Deed to Purchaser. Trustor shall pay all costs, fees, and
expenses of all sales of the Mortgaged Premises under this Mortgage, including
the costs, fees, and expenses (including attorneys’ fees) of Trustee and
Beneficiary, together with interest thereon at the interest rate applicable to
principal under the Note or, with respect to Trustee, the maximum


- 14 -

--------------------------------------------------------------------------------





rate permitted by law to be charged by Trustee. Upon any sale under the power of
sale contained in this Mortgage, Trustee shall execute and deliver to the
purchaser or purchasers a deed or deeds conveying the property so sold, but
without any covenant or warranty whatsoever, express or implied. The recitals in
any such deed or deeds of any matter or facts, including the existence of any
default by Trustor, the giving of notice of default and notice of sale, and
other facts affecting the regularity or validity of such sale or sales, shall be
conclusive proof of the truth of such facts and matters, and any such deed or
deeds shall be conclusive against all Persons as to such facts and matters
recited therein. A sale of less than all of the Mortgaged Premises or any
defective or irregular sale under this Mortgage shall not exhaust, impair or
otherwise affect the power of sale contained in this Mortgage, and subsequent
sales of the Mortgaged Premises may be made under this Mortgage until all
Obligations have been satisfied or until the entire Mortgaged Premises has been
sold without defect or irregularity. If Beneficiary elects to cause the
Mortgaged Premises to be sold under the power of sale contained in this
Mortgage, Beneficiary shall deposit with the Trustee this Mortgage, the Note,
and such receipts and evidence of such other Obligations as Trustee may
reasonably require.


3.5    Application of Sale Proceeds. Trustee shall apply the proceeds of the
sale or sales conducted by Trustee in the following order of priority: (a)
first, to payment of all expenses of such sale or sales and all costs, expenses,
fees, and liabilities of Trustee and this trust, including attorneys’ fees,
costs of a trustee’s sale guaranty, costs of other evidence of title, and
Trustee’s fees in connection with such sale or sales; (b) second, to all amounts
advanced by Trustee or Beneficiary under any of the terms of this Mortgage which
have not then been repaid, together with interest thereon at the rate applicable
to principal under the Note or, with respect to Trustee, the maximum rate
permitted by law to be charged by Trustee; (c) third, to the payment of all
other Obligations in such order and amounts as Beneficiary determines; and (d)
the remainder, if any, to the Person or Persons legally entitled thereto
3.6    Appointment of Receiver. Beneficiary may have a receiver of the rents,
income, issues and profits of the Mortgaged Premises appointed without the
necessity of proving either the depreciation or the inadequacy of the value of
the security or the insolvency of Trustor or any Person who may be legally or
equitably liable to pay moneys secured hereby, and Trustor and each such Person
waive such proof and consent to the appointment of a receiver.
3.7    Fair Rental Payments. If Trustor or any subsequent owner is occupying the
Mortgaged Premises or any part thereof, it is hereby agreed that said occupants
shall pay such reasonable rental monthly in advance as Beneficiary shall demand
for the Mortgaged Premises or the part so occupied, and for the use of personal
property covered by this Mortgage or any chattel mortgage.
3.8    Excess Monies. Beneficiary may apply on account of the unpaid
indebtedness evidenced by the Note (including any unpaid accrued interest) owed
to Beneficiary and/or the Lenders after a foreclosure sale of the Mortgaged
Premises, whether or not a deficiency action shall have been instituted, any
unexpended monies still retained by Beneficiary that were paid by Trustor to
Beneficiary (i) for the payment of, or as security for the payment of taxes,


- 15 -

--------------------------------------------------------------------------------





assessments, municipal or governmental rates, charges, impositions, liens, water
or sewer rents, or insurance premiums, if any, or (ii) in order to secure the
performance of some act by Trustor.
3.9    Remedies at Law or Equity. Beneficiary may take any of the remedies
otherwise available to it as a matter of law or equity.
ARTICLE IV
MISCELLANEOUS:
4.1    Cumulative Rights. The rights and remedies herein expressed to be vested
in or conferred upon Beneficiary shall be cumulative and shall be in addition
to, and not in substitution for or derogation of the rights and remedies
conferred by any applicable law. The failure, at any one or more times, of
Beneficiary to assert the right to declare the principal indebtedness due or the
granting of any extension or extensions of time of payment of the Loan either to
the maker or to any other Person, the taking of other or additional security for
the payment thereof, or releasing of any security, or changing any of the terms
of this Mortgage, the Note, or any other obligation secured by or arising under
this Mortgage, or the waiver of or failure to exercise any right under any
covenant or stipulation herein contained shall not in any way affect this
Mortgage nor the rights of Beneficiary hereunder nor operate as a release from
any personal liability upon the Note or other obligation secured by or arising
under this Mortgage, nor under any covenant or stipulation therein contained,
nor under any agreement assuming the payment of said Note or obligations.
4.2    Application of Proceeds. (a) All payments and proceeds received under
Article III of this Mortgage during the continuance of an Event of Default shall
be applied in accordance with the terms of the Loan Agreement.
If the amount of the proceeds received from the sale or other disposition of the
Mortgaged Premises shall be insufficient to satisfy in full the Obligations,
then Trustor and the Guarantors, to the extent provided in the Guaranty, if any,
shall remain and be liable for any such deficiency.
4.3    Waiver of Defaults. Beneficiary may, subject to the terms of the Loan
Agreement, by express written notice to Trustor, waive any Event of Default
hereunder and its consequences and rescind any acceleration or maturity of
principal. In every case of any such waiver or rescission, in accordance with
the preceding sentence, Beneficiary shall be bound thereby.
4.4    Payment of Attorneys’ Fees and Expenses. Upon the occurrence of an Event
of Default, as a result of which Beneficiary and/or the Lenders shall employ
attorneys or incur other expenses for the collection of the payments due or to
become due or the enforcement or performance or observance of any obligation or
agreement on the part of Trustor contained herein, Trustor shall, on written
demand, pay to Beneficiary, the reasonable fees actually incurred of such
attorneys and such other reasonable expenses so incurred by Beneficiary and the
Lenders (expressly including any and all post-judgment collection costs and
expenses). Upon request by Trustor, Beneficiary shall provide evidence of such
costs and expenses.


- 16 -

--------------------------------------------------------------------------------





4.5    No Additional Waiver Implied by One Waiver. In the event any agreement
contained in this Mortgage should be breached by Trustor and thereafter waived
by Beneficiary, such waiver shall be limited to the actual breach so waived and
shall not be deemed to waive any other breach hereunder.
4.6    WAIVER OF JURY TRIAL. TRUSTOR AND BENEFICIARY HEREBY WAIVE ANY AND ALL
RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE, POSSESS AND ENJOY UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR ANY STATE, TO A TRIAL BY JURY OF ANY AND ALL
ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN
TRUSTOR AND BENEFICIARY OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OUT OF OR IN
ANY WAY CONNECTED WITH THIS MORTGAGE. IT IS INTENDED THAT SAID WAIVER OF JURY
TRIAL SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY
ACTION OR PROCEEDING. TRUSTOR AND BENEFICIARY HEREBY RECOGNIZE THAT ANY DISPUTE
ARISING IN CONNECTION WITH THE LOAN, IS LIKELY TO BE COMPLEX AND CONSEQUENTLY
THEY WISH TO STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS
BY AGREEING TO WAIVE THEIR RIGHTS TO A JURY TRIAL.
4.7    Notices. All notices, payments, requests, reports, information or demands
which any party hereto may desire or may be required to give to any other party
hereunder, shall be in writing and delivered in accordance with the terms of the
Loan Agreement.
4.8    Successors and Assigns. All of the terms, covenants, provisions, and
conditions herein contained shall be for the benefit of, apply to, and bind the
successors and assigns of Trustor, Beneficiary and the Lenders, and are intended
and shall be held to be real covenants running with the land, and the term
“Trustor” shall also include any and all subsequent owners and successors in
title to the Mortgaged Premises, and the term “Beneficiary” shall include all of
Beneficiary’s successors and assigns.
4.9    Gender. When such interpretation is appropriate, any word denoting gender
used herein shall include all persons, natural or artificial, and words used in
the singular shall include the plural.
4.10    Reference to the Loan Agreement. This Mortgage is the “Mortgage”
referred to in the Loan Agreement and is subject to all the terms and provisions
of the Loan Agreement. Should any provision of the Loan Agreement be
inconsistent or contrary to the provisions of this Mortgage, the provisions of
the Loan Agreement shall control.
4.11    Changes in the Mortgage. Trustor, Beneficiary and the Lenders may agree
to change the interest rates and/or the Maturity Dates of the Note or other term
or terms of this Mortgage or of the obligations secured by this Mortgage, and no
such changes shall affect the validity or priority of this Mortgage.
4.12    Credit Support Document. This Mortgage is intended to act (a) as a
“Credit Support Document” (as such term is defined in any Administrative Agent
Hedging Contract), with


- 17 -

--------------------------------------------------------------------------------





respect to Trustor’s obligations under any Administrative Agent Hedging
Contract, and is hereby made a part of the “Schedule” (as such term is defined
in any Administrative Agent Hedging Contract) of any Administrative Agent
Hedging Contract entered into by Trustor in connection with the Loan, which
Master Agreement shall include the Schedules thereto and all “Confirmations” (as
such term is defined in the Administrative Agent Hedging Contract) exchanged
between the parties confirming transactions thereunder, and (b) as a “transfer”
under a swap agreement made by or to a swap participant, in connection with a
swap agreement, within the meaning of Section 546(g) of the Bankruptcy Code.
4.13    Exculpation. Notwithstanding anything to the contrary contained in this
Mortgage, no personal liability shall be asserted, sought or obtained by
Administrative Agent and/or any Lender under this Mortgage against (i) any
Affiliate of Borrower, (ii) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower or any Affiliate of Borrower, or (iii) any
direct or indirect partner, member, principal, officer, beneficiary, trustee,
advisor, shareholder, investor, beneficial interest holder, director, employee
or agent of Borrower or any of the Persons described in clauses (i) and (ii)
above (collectively, the “Exculpated Parties”), and none of the Exculpated
Parties shall have any personal liability in respect of obligations Borrower
under this Mortgage. Nothing in this paragraph shall be deemed (x) a waiver of
the obligations of Borrower under this Mortgage or any of the other Loan
Documents to which it is a party, or to release Borrower from any personal
liability pursuant to, or from any of its respective obligations under, this
Mortgage or any of the other Loan Documents to which it is a party or (y) a
waiver of the obligations of Guarantor under the Guaranty or any of the Loan
Documents to which it is a party, or to release Guarantor from any personal
liability pursuant to, or from any of its respective obligations under, the
Guaranty or any of the other Loan Documents to which it is a party.
4.14    State-Specific Provisions. In the event of any conflict between the
provisions of this Section 4.14 and any other provision herein, then the
provisions of this Section 4.14 shall control.
(a)    Other Remedies. Beneficiary shall have such other rights and remedies as
are available under any statute or at law or in equity generally, including
without limitation California Code of Civil Procedure Sections 736, 726.5 and
564(c) and California Civil Code Section 2929.5, and the delineation of certain
remedies in this Mortgage shall not be deemed in limitation of any such other
rights and remedies.
(b)     Waiver of Lien. In accordance with California Code of Civil Procedure
Section 726.5, Beneficiary may waive its lien against the Premises, to the
extent any part of it is found to be environmentally impaired, and may exercise
all rights and remedies of an unsecured creditor against Trustor and all of
Trustor’s assets and property for the recovery of any deficiency, including,
without limitation, seeking an attachment order under California Code of Civil
Procedure Section 483.010. No such waiver shall be final or binding on
Beneficiary until a final money judgment is obtained against Trustor. As between
Beneficiary and Trustor, for purposes of Section 726.5, Trustor shall have the
burden of proving that the release or threatened release was not knowingly or
negligently caused or contributed to, or knowingly or willfully permitted or
acquiesced to by Trustor or any related party (or any affiliate or agent of
Trustor or any related party) and that


- 18 -

--------------------------------------------------------------------------------





Trustor made written disclosure of any contamination to Beneficiary or that
Beneficiary otherwise obtained actual knowledge of such contamination prior to
the making of the Loan. Notwithstanding anything to the contrary contained in
this Mortgage or the other Loan Documents, Trustor shall be fully and personally
liable for all judgments and awards entered against Trustor pursuant to Section
726.5 and shall not be limited to the original principal amount of the
obligations secured by this Mortgage. For purposes of Section 726.5, the acts,
knowledge and notice of each “726.5 Party” shall be attributed to and be deemed
to have been performed by the party or parties then obligated on and liable for
payment of the Note. As used herein, “726.5 Party” shall mean Trustor, any
successor owner to Trustor of all or any portion of the Premises, any related
party of Trustor or any such successor and any affiliate or agent of Trustor,
any such successor or any such related party.
(c)    Action on Environmental Provisions. Without limiting any of the remedies
provided in the Loan Documents, Trustor agrees that any representations,
warranties or obligations of Trustor concerning the presence or use of Hazardous
Materials on the Premises or Trustor’s compliance with or liability under any
Hazardous Materials Law are “environmental provisions” (as defined in California
Code of Civil Procedure Section 736(f)(2)) made by Trustor relating to the
Premises, and that Trustor’s failure to comply with, or breach of warranty
under, any such environmental provision is a breach of contract such that
Beneficiary shall have the remedies provided under California Code of Civil
Procedure Section 736 for the recovery of damages and for the enforcement of
such environmental provisions. Trustor’s obligation to pay costs, damages or
liabilities incurred by Beneficiary but not permitted to be recovered pursuant
to Section 736 shall not be secured by this Mortgage, irrespective of whether
such amounts are included at any time for purposes of calculating the amount
outstanding under the Note. Nothing provided in this Mortgage shall prevent
Beneficiary from enforcing the Environmental Indemnity Agreement to recover
costs, damages or liabilities not permitted to be recovered under Section 736.
Notwithstanding any other provision of the Loan Documents, Beneficiary shall not
be obligated to apply any amounts received at any time, whether from Trustor,
any surety of Trustor’s obligations, any purchaser of the Premises at a
foreclosure sale or any other source, to repay costs, damages or liabilities
incurred by Beneficiary which arise out of the breach of any environmental
provision and Beneficiary shall be free to apply any such amounts received so as
to maximize the amount available to be recovered under any action being
maintained or to be maintained pursuant to Section 736. Trustor waives any
rights it may have, including the rights granted under California Civil Code
Section 1479, to direct the application of payments made under the loan
evidenced by the Note. Trustor and Beneficiary agree that: (a) this Section is
intended as Beneficiary’s written request for information (and Trustor’s
response) concerning the environmental condition of the real property security
as required by California Code of Civil Procedure §726.5; and (b) each provision
in this Section (together with any indemnity applicable to a breach of any such
provision) with respect to the environmental condition of the real property
security is intended by Beneficiary and Trustor to be an “environmental
provision” for purposes of California Code of Civil Procedure §736, and as such
it is expressly understood that Trustor’s duty to indemnify Beneficiary
hereunder shall survive: (a) any judicial or non-judicial foreclosure under the
Mortgage, or transfer of the Premises in lieu thereof, (b) the release and
reconveyance or cancellation of the Mortgage; and (c) the satisfaction of all of
Trustor’s obligation under the Loan Documents.


- 19 -

--------------------------------------------------------------------------------





(d)    Fixture Filing. This Mortgage constitutes a fixture filing as defined in
the California Uniform Commercial Code, as amended or recodified from time to
time. This Mortgage is to be recorded in the real estate records of the County
in which the Premises is located and covers goods, which are, or are to become,
fixtures.
(e)    Request for Notices. Pursuant to California Civil Code Section 2924b,
Trustor hereby requests that a copy of any notice of default and a copy of any
notice of sale given pursuant to this Mortgage be mailed to Trustor at the
address set forth in the preamble of this Mortgage above.
(f)    Border Zone Property. Trustor represents and warrants that the Premises
has not been designated as Border Zone Property under the provisions of
California Health and Safety Code, Sections 25220 et seq. and there has been no
occurrence or condition on any real property adjoining or in the vicinity of the
Premises that could cause the Premises or any part thereof to be designated as
Border Zone Property.
(g)    California Insurance Provisions. Beneficiary has disclosed and hereby
discloses to Trustor in writing that under Section 2955.5 of the California
Civil Code:
“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”


4.15    Trustee, Successor Trustee, Substitution of Trustee.
(a)    Trust Irrevocable; Acceptance by Trustee. The trust created by this
Mortgage is irrevocable by Trustor. Trustee accepts this trust when this
Mortgage, duly executed and acknowledged, is recorded in the county in which the
Premises is located as provided by law. Trustee is not obligated to notify any
party of a pending sale under any other deed of trust or of any action or
proceeding in which Trustor, Beneficiary or the Trustee shall be a party unless
brought by the Trustee.


(b)    No Liability on Trustee. Trustee shall not be liable for any error of
judgment or act done by Trustee, or be otherwise responsible or accountable
under any circumstances whatsoever, except if the result of Trustee’s gross
negligence or willful misconduct. Trustee shall not be personally liable in case
of entry by Trustee or anyone acting by virtue of the powers herein granted
Trustee upon the Mortgaged Premises for debts contracted or liability or damages
or damages incurred in the management or operation of the Mortgaged Premises.
Trustee shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by Trustee
hereunder or believed by Trustee to be genuine. Trustee shall be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered. Trustor will, from time to time,
reimburse Trustee for and save and hold Trustee harmless from and against any
and all loss, cost, liability, damage and reasonable expense whatsoever


- 20 -

--------------------------------------------------------------------------------





incurred by Trustee in the performance of Trustee’s duties. All monies received
by Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other monies (except to the extent required by law) and Trustee
shall be under no liability for interest on any monies received by Trustee
hereunder. Trustee may resign by giving of notice of such resignation in writing
to Beneficiary.


(c)    Substitution of Trustee. Beneficiary, at its option, shall have the right
from time to time to appoint a successor trustee to any trustee appointed under
this Mortgage by Beneficiary’s execution and acknowledgment of a written
instrument which is recorded in the office of the recorder of each county in
which the Premises is located. The recordation of such an instrument in
accordance with this Section shall constitute conclusive proof of the proper
substitution of a successor trustee under this Mortgage. Upon recordation of
such an instrument, the successor trustee shall succeed to all the title, power
and duties granted to the Trustee under this Mortgage and by applicable law
without conveyance of the Premises. Notwithstanding anything to the contrary
herein, any trustee that has been replaced shall cease to act shall duly assign,
transfer, and deliver any of the property and monies held by such replaced
trustee to the successor trustee so appointed in its or his place. Such
instrument shall contain the name of the original lender, trustee and trustor
named in this Mortgage, the book and page or other recording information for
this Mortgage, and the name and address of the successor trustee. If a notice of
default has been recorded prior to the recordation of a substitution of trustee,
the power of substitution shall not be exercised by Beneficiary until the costs,
fees and expenses of the acting trustee have been paid in full and the acting
trustee has endorsed acknowledgment of receipt of such amounts on the instrument
substituting the successor trustee. Without limiting the terms of this Section,
Beneficiary shall have the right from time to time to substitute a successor to
any trustee appointed under this Mortgage in accordance with any statutory or
other procedure allowed by law for such substitution.


4.16    Security Title. Whenever in this Mortgage or the Loan Documents the term
“Lien” or “lien” is used in the context of real estate, such term shall be
deemed to include “security title”, and whenever the words “creating a lien” or
words of similar import are used in this Mortgage or the Loan Documents, such
words shall be deemed to include “conveying security title to” such of real
estate as the context and/or California law may require or desire for the
enforceability thereof. The use of the word mortgage or other similar
nomenclature shall not affect the previous sentence.
TRUSTOR HEREBY DECLARES THAT TRUSTOR HAS READ THIS MORTGAGE, HAS RECEIVED A
COMPLETELY FILLED IN COPY OF IT WITHOUT CHARGE THEREFOR, AND HAS SIGNED THIS
MORTGAGE AS OF THE DATE AT THE TOP OF THE FIRST PAGE.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


- 21 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Trustor has caused this Mortgage to be duly executed,
witnessed, and delivered by its authorized officer, all as of the day and year
first above written.


TRUSTOR:


KBS SOR CITY TOWER, LLC,
a Delaware limited liability company


By:    KBS SOR ACQUISITION XXXII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR (BVI) HOLDINGS, LTD.,
a British Virgin Islands company limited by shares,
its sole member


By:    KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole shareholder
    
By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner




By:     /s/ Jeffrey K. Waldvogel        
Jeffrey K. Waldvogel,
Chief Financial Officer


















[Deed of Trust – Signature Page]

--------------------------------------------------------------------------------





A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.







State of California


County of Orange    


On March 2, 2018 before me,     Teresa Fakalata, Notary Public    (here insert
name and title of officer), personally appeared     , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature     /s/ Teresa Fakalata            (Seal)
kbssoriiex104seal.jpg [kbssoriiex104seal.jpg]


[Deed of Trust – Acknowledgment]

--------------------------------------------------------------------------------






SCHEDULE “A”
ALL OF THAT LAND, TOGETHER WITH ALL IMPROVEMENTS THEREON AND ALL APPURTENANCES
THERETO, LOCATED IN THE CITY OF ORANGE, COUNTY OF ORANGE, STATE OF CALIFORNIA,
DESCRIBED AS FOLLOWS:


PARCEL A:


PARCEL 1 AS SHOWN ON EXHIBIT "B" OF THE LOT LINE ADJUSTMENT NO.LL 97-4, AS
EVIDENCED BY THE DOCUMENT RECORDED OCTOBER 15, 1997 AS INSTRUMENT NO.
1997-515999 OF OFFICIAL RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEING ALL OF PARCEL 1 AND A PORTION OF PARCEL 2 OF PARCEL MAP NO.86-411 IN THE
CITY OF ORANGE AS SHOWN BY MAP ON FILE IN BOOK 240 OF PARCEL MAPS, PAGES 39 AND
40 THEREOF, RECORDS OF ORANGE COUNTY, CALIFORNIA DESCRIBED AS FOLLOWS:


BEGINNING AT THE SOUTHERLY TERMINUS OF THE MOST WESTERLY OF SAID PARCEL 1,
PARCEL MAP NO. 86-411; THE FOLLOWING FOURTEEN (14) COURSES CONTINUE ALONG THE
WESTERLY, NORTHERLY, EASTERLY AND SOUTHERLY LINE OF SAID PARCEL 1:


THENCE NORTH 00° 00' 00" EAST, A DISTANCE OF 352.95 FEET;


THENCE NORTHERLY ON A TANGENT CURVE CONCAVE EASTERLY, HAVING A RADIUS OF 215.25
FEET, THROUGH AN ANGLE OF 11° 02' 38", AN ARC LENGTH OF 41.49 FEET;


THENCE NORTHERLY AND EASTERLY ON A CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS
OF 107.25 FEET, THROUGH AN ANGLE OF 67° 54' 44", AN ARC LENGTH OF 127.12' (THE
INITIAL RADIAL LINE BEARS NORTH 78° 57' 22" WEST);


THENCE EASTERLY ON A CURVE CONCAVE SOUTHERLY, HAVING A RADIUS OF 215.25 FEET,
THROUGH AN ANGLE OF 11° 02' 38" AN ARC LENGTH OF 41.49 FEET (THE INITIAL RADIAL
LINE BEARS NORTH 11° 02' 38" WEST);


THENCE SOUTH 90° 00' 00" EAST, A DISTANCE OF 99.30 FEET;


THENCE EASTERLY ON A TANGENT CURVE CONCAVE SOUTHERLY, HAVING A RADIUS OF 45.50
FEET, THROUGH AN ANGLE OF 18° 26' 47", AN ARC LENGTH OF 14.65 FEET;


THENCE SOUTH 71° 33' 13" EAST, A DISTANCE OF 16.58 FEET;







--------------------------------------------------------------------------------





THENCE EASTERLY ON A TANGENT CURVE CONCAVE NORTHERLY, HAVING A RADIUS OF 47.00
FEET, THROUGH AN ANGLE OF 18° 26' 47" AN ARC LENGTH OF 15.13 FEET;


THENCE SOUTH 90° 00' 00" EAST, A DISTANCE OF 55.00 FEET;


THENCE SOUTHEASTERLY ON A TANGENT CURVE CONCAVE SOUTHWESTERLY, HAVING A RADIUS
OF 31.25 FEET, THROUGH AN ANGLE OF 69° 47' 37", AN ARC LENGTH OF 38.07 FEET;


THENCE SOUTHEASTERLY ON A CURVE CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 453.17
FEET, THROUGH AN ANGLE OF 12° 46' 37", AN ARC LENGTH OF 101.06 FEET (THE INITIAL
RADIAL LINE BEARS SOUTH 69° 47' 37" WEST);


THENCE SOUTH 32° 59' 00" EAST, A DISTANCE OF 242.94 FEET TO THE SOUTHEASTERLY
CORNER OF SAID PARCEL 1;


THENCE NORTH 90° 00' 00" WEST, A DISTANCE OF 121.09 FEET;


THENCE SOUTH 00° 00' 00" WEST, A DISTANCE OF 39.35 FEET;


THENCE LEAVING SAID EASTERLY LINE OF SAID PARCEL 1 SOUTH 90° 00' 00" EAST, A
DISTANCE OF 10.00 FEET;


THENCE SOUTH 00° 00' 00" WEST, A DISTANCE OF 26.41 FEET;


THENCE SOUTHEASTERLY ON A NON-TANGENT CURVE CONCAVE EASTERLY, HAVING A RADIUS OF
64.00 FEET, THROUGH AN ANGLE OF 13° 29' 09", AN ARC LENGTH OF 15.06 FEET (THE
INITIAL RADIAL LINE BEARS SOUTH 75° 06' 55" WEST);


THENCE SOUTH 28° 22' 14" EAST, A DISTANCE OF 9.96 FEET;


THENCE SOUTHERLY ON A TANGENT CURVE CONCAVE WESTERLY, HAVING A RADIUS OF 196.00
FEET, THROUGH AN ANGLE OF 28° 22' 14", AN ARC LENGTH OF 97.01 FEET;


THENCE SOUTH 00° 00' 42" EAST, A DISTANCE OF 40.96 FEET TO THE SOUTHERLY LINE OF
SAID PARCEL 2, PARCEL MAP NO. 86-411;


THENCE NORTHWESTERLY ALONG SAID SOUTHERLY LINE OF PARCEL 2 AND THE SOUTHERLY
LINE OF SAID PARCEL 1, ON A NON-TANGENT CURVE CONCAVE
SOUTHERLY, HAVING A RADIUS OF 281.75 FEET, THROUGH AN ANGLE OF 27° 56' 08", AN
ARC LENGTH OF 137.37 FEET (THE INITIAL RADIAL LINE BEARS NORTH 27° 56' 08"
EAST);





--------------------------------------------------------------------------------





THE FOLLOWING TWO (2) COURSES CONTINUE ALONG SAID SOUTHERLY OF PARCEL 1, PARCEL
MAP NO. 86-411:


THENCE NORTH 90° 00' 00" WEST, A DISTANCE OF 295.46 FEET;


THENCE NORTHWESTERLY ON A TANGENT CURVE, CONCAVE NORTHEASTERLY HAVING A RADIUS
OF 31.25 FEET, THROUGH AN ANGLE OF 90° 00' 00", AN ARC LENGTH OF 49.09 FEET TO
THE POINT OF BEGINNING.


THE ABOVE DESCRIBED PARCEL OF LAND CONTAINS 5.07 ACRES, MORE OR LESS.


PARCEL B:


INTENTIONALLY DELETED


PARCEL C:


A NONEXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS, ACCESS,
CIRCULATION AND SURFACE DRAINAGE OVER THE REAL PROPERTY DESCRIBED IN THAT
CERTAIN ROADWAY EASEMENT AGREEMENT RECORDED APRIL 10, 1997 AS INSTRUMENT NO.
19970165666 OF OFFICIAL RECORDS OF ORANGE COUNTY, STATE OF CALIFORNIA.


APN: 231-061-50



